Citation Nr: 0218622	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  00-22 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for disability 
claimed as due to exposure to Agent Orange.  

3.  Entitlement to an increased (compensable) rating for 
fissure in ano.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and his counselor


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
May 1970.  

This appeal arises from an August 2000 rating action 
entered by the Department of Veterans Affairs (VA) 
regional office (RO) in North Little Rock, Arkansas.  It 
was perfected for appeal in October 2000.  A hearing at 
which the veteran and his counselor testified was 
conducted by the undersigned by means of tele-video 
conference techniques in September 2002.  A transcript of 
that hearing was subsequently associated with the claims 
file and the matter referred to the undersigned for her 
review.  


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this 
appeal has been obtained.  

2.  The veteran's military occupational specialty was a 
security policeman and he was assigned to the Binh Thuy 
Air Force Base in Vietnam between November 1967 and 
September 1968.  

3.  Information provided by the veteran reflects that 
between February 1968 and September 1968 the Binh Thuy Air 
Force Base was subjected to one sapper attack and more 
than 30 separate artillery attacks, with impacts of more 
than 1000 artillery rounds, that resulted in the deaths of 
4 people and injury to 47.  

4.  PTSD has been diagnosed based on stressors that 
include the veteran's presence during artillery attacks at 
Binh Thuy Air Force Base. 

5.  By a rating action dated in August 2000, the RO denied 
an increased (compensable) rating for the veteran's 
fissure in ano and denied service connection for 
disability claimed due to exposure to Agent Orange. 

6.  Upon submission of a substantive appeal in October 
200, the veteran perfected an appeal for an increased 
rating for his fissure in ano and for service connection 
for disability claimed due to Agent Orange exposure.  

7.  At the hearing before the undersigned, the veteran 
advised that he wished to withdraw his appeal for an 
increased rating for fissure in ano, and for service 
connection for disability due to Agent Orange exposure.  

8.  The veteran's request to withdraw his appeal for an 
increased rating for fissure in ano, and for service 
connection for disability due to Agent Orange exposure was 
received by the Board prior to the promulgation of a 
decision on those questions.   


CONCLUSIONS OF LAW

1.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).

2.  The criteria for withdrawal of the appeal of the issue 
of service connection for disability claimed to be due to 
exposure to Agent Orange have been met. 38 U.S.C.A. 
§ 7105(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2002).

3.  The criteria for withdrawal of the appeal of the issue 
of entitlement to an increased rating for fissure in ano 
have been met.  38 U.S.C.A. § 7105(d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post Traumatic Stress Disorder 

To establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that 
a particular disease or injury resulting in current 
disability was incurred during active service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When a 
disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumptive 
provision applies.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Service connection for PTSD requires:  (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link, or causal nexus, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by 
credible supporting evidence.  Cohen v. Brown, 10 Vet.App. 
128 (1997).  Service department records must support, and 
not contradict, the claimant's testimony regarding 
noncombat stressors.  Doran v. Brown, 6 Vet.App. 283 
(1994).  See Fossie v. West, 12 Vet.App. 1, 6 (1998), 
wherein the Court stated, "If the veteran engaged in 
combat, his lay testimony regarding stressors will be 
accepted as conclusive evidence of the presence of in-
service stressors.  38 U.S.C. 1154(b); 38 C.F.R. § 
3.304(f).  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

The veteran, through his written statements and credible 
testimony before the undersigned, contends that he 
developed PTSD as a result of his experiences in Vietnam.  
More specifically, the veteran contends that his PTSD was 
precipitated by, among other things, his presence during 
attacks on the Binh Thuy Air Force Base to which he was 
assigned in 1968 as part of its security detachment.  

A review of the veteran's discharge records confirms his 
military occupational specialty as that of a security 
policeman with the Air Force.  His service medical records 
confirm his assignment at the Binh Thuy Air Force Base 
between November 1967 and September 1968.  (They also show 
treatment for anxiety reaction in June 1968.)  Other 
documents submitted by the veteran establish that between 
February 1968 and September 1968, the Binh Thuy Air Force 
Base was subjected to one sapper attack, and more than 30 
separate artillery attacks, with impacts of more than 1000 
artillery rounds.  Also, these documents reflect that, 
during this 8 month period, these attacks resulted in the 
deaths of 5 people and injury to 47.  

The evidence in this case also includes the testimony of 
the veteran's health care provider.  He offered his 
conclusion that the veteran has PTSD, which arose out of 
the aforementioned events, and which he pointed out were 
consistently recounted by the veteran.  This conclusion 
was further supported by this provider's treatment records 
which were also associated with the claims file.  

Because the evidence reflects that PTSD has been diagnosed 
and this diagnosis has been linked by competent evidence 
to credible in-service stressful events, a reasonable 
basis upon which to establish service connection for PTSD 
has been presented.  Accordingly, service connection for 
PTSD is warranted.  


Service Connection for Disability Claimed Due to Exposure 
to Agent Orange; and Entitlement to an Increased Rating 
for Fissure in Ano 

As set forth in the Introduction to this decision, by a 
rating action dated in August 2000, the veteran was denied 
an increased rating for fissure in ano and service 
connection for disability he claimed was due to his 
exposure to Agent Orange.  Thereafter, the steps necessary 
to perfect an appeal as to those issues were accomplished, 
and the veteran's appeal was forwarded to the Board.  
Subsequently, the veteran appeared at a scheduled hearing 
before the Board in September 2002, by means of tele-video 
conference techniques.  At that hearing, the veteran 
advised the undersigned that he wished to withdraw from 
appellate consideration his claims for service connection 
for disability due to Agent Orange exposure and for an 
increased (compensable) rating for fissure in ano.  In 
addition, the veteran's representative from a service 
organization, the Veterans of Foreign Wars of the United 
States, acknowledged the veteran's desire to withdraw 
these claims and agreed with that action. 

Under applicable criteria, the Board may dismiss any 
appeal which fails to allege specific error of fact or law 
in the determination being appealed.  38 U.S.C.A. 
§ 7105(d)(3).  A substantive appeal may be withdrawn at 
any time prior to the promulgation of a decision by the 
Board.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be 
made by the veteran or by his representative, except that 
a representative may not withdraw a substantive appeal 
that was personally filed by the appellant without the 
express written consent of the appellant.  38 C.F.R. 
§ 20.204(c).

In the case at hand, prior to the promulgation of a 
decision by the Board, the appellant expressed his desire 
to withdraw his appeal of the claim for service connection 
for disability due to Agent Orange exposure, and 
entitlement to an increased (compensable) rating for 
fissure in ano pending before the Board.  As a result of 
this withdrawal, no allegations of error of fact or law 
remain before the Board for consideration with respect to 
those issues.  Consequently, the veteran's appeal in this 
regard is dismissed, without prejudice.





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for PTSD is granted.

The veteran's appeal for entitlement to an increased 
rating for fissure in ano is dismissed.  

The veteran's appeal for service connection for disability 
he considers due to his exposure to Agent Orange is 
dismissed.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

